Name: Commission Implementing Regulation (EU) 2017/1587 of 19 September 2017 amending Regulation (EU) No 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007
 Type: Implementing Regulation
 Subject Matter: international trade;  plant product;  agricultural policy;  America;  trade;  tariff policy
 Date Published: nan

 20.9.2017 EN Official Journal of the European Union L 241/15 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1587 of 19 September 2017 amending Regulation (EU) No 642/2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 180 thereof, Whereas: (1) Commission Regulation (EU) No 642/2010 (2) lays down rules on the calculation and on the fixing of the import duty on certain products, including products falling within CN codes 1001 11 00, 1001 19 00, ex 1001 99 00 (high quality common wheat other than seed), 1002 10 00 and 1002 90 00. (2) Pursuant to Council Decision (EU) 2017/38 (3), the Council agreed on the provisional application of the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part (the Agreement). (3) Article 2.4 of the Agreement provides for the reduction or elimination of customs duties on goods originating in either Party in accordance with the tariff elimination schedules set out in Annex 2-A to the Agreement. Point 3(d) of that Annex provides for the removal of customs duties on certain goods, including goods falling within CN codes 1001 11 00, 1001 19 00, ex 1001 99 00 (high quality common wheat other than seed), 1002 10 00 and 1002 90 00, in eight equal stages, beginning on the date that the Agreement enters into force. (4) Regulation (EU) No 642/2010 should therefore be amended accordingly. The proposed amendments should apply as from 21 September 2017, the date of the provisional application of the Agreement, and therefore this Regulation should enter into force as soon as possible. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 642/2010 is amended as follows: (1) In Article 2, the following paragraph is added: 5. With regard to products originating in Canada and falling within CN codes 1001 11 00, 1001 19 00, ex 1001 99 00 (high quality common wheat other than seed), 1002 10 00 and 1002 90 00, the import duty shall be equal to a percentage of the duty fixed in accordance with paragraph 2 and, if appropriate, paragraph 4. The percentage to be applied is set out in Annex Ia. The import duty shall be rounded down at least to the nearest EUR 0,001. (2) Annex Ia is inserted, the text of which is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 21 September 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EU) No 642/2010 of 20 July 2010 on rules of application (cereal sector import duties) for Council Regulation (EC) No 1234/2007 (OJ L 187, 21.7.2010, p. 5). (3) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement between Canada of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). ANNEX ANNEX Ia Percentage referred to in Article 2(5) Year Percentage 2017 87,5 2018 75 2019 62,5 2020 50 2021 37,5 2022 25 2023 12,5 2024 and each subsequent year 0 (duty-free)